DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 16 December 2021, the drawings, specification, and claims were amended. Based on these amendments, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. The objection to the abstract was not addressed and is repeated below.

Specification
The abstract of the disclosure is objected to because “having” should be replaced with “has” in the third line. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities: “wherein the indentation has a first length and a first width and further including a third plate” should be replaced with “wherein the indentation has a first length and a first width, the material development tool further including a third plate” to make it clearer that the third plate is not part of the indentation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites that “the processor is to determine the density based on data from an illumination source”. The specification discloses using an illumination source 50 to provide light to the top surface of a first plate 10 to improve contrast while a CPU 42 and a computer readable medium 44 are performing a density measure routine 46. See paragraphs 26 and 27. See also Figure 1D. However, there is no disclosure that the illumination source 50 provides data to the CPU 42, as claimed. For purposes of examination, claim 4 will be interpreted as reciting that “the processor is to determine using an illumination source”. Claim 24 is rejected based on its dependency from claim 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claim 25 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how close the first indentation edge must be to the first edge of the first plate to be considered proximate thereto. For purposes of examination, claim 25 will be interpreted as specifying that the first indentation edge is closer to the first edge of the first plate than to the second edge of the first plate. Claims 26 and 27 are rejected based on their dependency from claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0169760 (“Negishi”).
Regarding claim 1, Negishi discloses a material development tool, comprising:
a first plate (the plate 203; see Figure 2 and paragraph 53) having:
a first surface and a second surface (see the annotated version of Figure 2 provided below), the second surface opposite the first surface (see Id.); and
an indentation (one of the screw holes 207; see Figure 2 and paragraph 60) defined in a first portion of the first surface of the first plate (see the annotated version of Figure 2), the indentation having a predetermined depth (see Id.);
a second plate (the flange member 202; see Figure 2 and paragraph 52) having:
a first surface and a second surface (see the annotated version of Figure 2), the second surface opposite the first surface (see Id.), the second surface of the second Id.; see also Figure 6), the second portion of the first surface of the first plate spaced apart from the indentation (see the annotated version of Figure 2); and
an opening (the central opening in the flange member 202; see Id.) for receiving build material when removably placed on the first plate (see MPEP 2114(II) and 2115; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); regardless, see Figure 6 and the corresponding discussion beginning at paragraph 75 regarding the receipt of build material; the plate 203 and flange members 201, 202 are removable from one another via the screws 206; see Figure 2 and paragraph 57); and
a recoater (the powder deposition device 606; see Figure 6 and paragraph 76) to move and spread the build material within the indentation of the first plate (see MPEP 2114(II) and 2115; regardless, see Figure 6 and paragraph 76).

    PNG
    media_image1.png
    579
    704
    media_image1.png
    Greyscale


Regarding claim 9, Negishi discloses an adapter (the structure connecting the powder deposition device 606 to the movement guide 607; see Figure 6 and paragraph 76) to allow the recoater to approach the build material at an angle (see MPEP 2114(II) and 2115; regardless, see Figure 6 where the movement guide 607 runs parallel to the powder) before spreading the build material to reduce the build material from sticking to the recoater (see MPEP 2114(II) and 2115).

claim 10, Negishi discloses wherein the indentation has a varying depth (see the annotated version of Figure 2 provided above; the indentation has two depths).

Regarding claim 25, Negishi discloses wherein the first plate includes a first edge and a second edge (see the annotated version of Figure 2 provided above), the first edge opposite the second edge (see Id.),- 13 -U.S. Application No. 16/074,551Response to Office Action Dated September 21, 2021
the indentation includes a first indentation edge and a second indentation edge (see Id.), the first indentation edge opposite the second indentation edge (see Id.), the first indentation edge proximate to the first edge of the first plate (see Id.; see also the corresponding rejection under 35 U.S.C. 112), the second portion of the first surface of the first plate defined from the second indentation edge to the second edge of the first plate (see the annotated version of Figure 2 provided above).

Regarding claim 26, Negishi discloses wherein a distance between the first edge of the first plate and the first indentation edge is less than a distance between the second edge of the first plate and the second indentation edge (see the annotated version of Figure 2 provided above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0239335 (“Barr”).
Regarding claim 2, Negishi does not disclose that the first plate has a non-stick coating within the indentation. However, Barr discloses additive manufacturing machinery where a non-stick coating is provided on an upper surface of a raw material plate 30. See paragraph 27 and Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a non-stick coating to the upper surface of the plate 203 of Negishi, including within the recess portions 204, 205 and screw holes 207, as taught by Barr. Note that build material is present within the recess portions 204, 205 during use of the additive manufacturing apparatus 600 and that there is nothing to prevent the build material from entering, at least partially, into the screw holes 207. See Figure 6 of Negishi. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Claims 3-5, 8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0207722 (“Feldmann”).
claim 3, Negishi does not disclose a camera system. However, Negishi does disclose a controller 611, including a CPU, for controlling operations of the additive manufacturing apparatus 600. See Figure 6 and paragraph 77.
Feldmann discloses an additive manufacturing apparatus where one or more sensors are used to monitor temperature and morphology of a build surface, and the information is used, in combination with control algorithms, to control beam position, beam intensity profile, powder bed temperature, and other parameters in real time. The means for sensing can include infrared cameras. See paragraph 59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an infrared camera in the additive manufacturing apparatus 600 of Negishi to provide real-time control, as taught by Feldmann (see paragraph 59). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). It would have been obvious to one of ordinary skill in the art to have controlled the infrared camera using a processor since Feldmann discloses the use of control algorithms (see paragraph 59) and Negishi discloses the use of a CPU for controlling the additive manufacturing apparatus 600 (see paragraph 77).
With respect to the limitation “the first plate to be examined by the processor of the camera system to determine a density of the build material across an area of the indentation”, see MPEP 2114(II) and 2115.

Regarding claims 4 and 5, see MPEP 2114(II) and 2115. Note that claim 4 does not recite that the illumination source is part of the material development tool.
claim 8, Negishi discloses:
a light source (the laser light source 608; see Figure 6 and paragraph 76) to irradiate the indentation to raise a temperature of the build material above a melt temperature (see MPEP 2114(II) and 2115);
a processor (the controller 611, which includes a CPU; see Figure 6 and paragraph 77).
Negishi does not disclose an I/R camera coupled to the processor.
Feldmann discloses an additive manufacturing apparatus where one or more sensors are used to monitor temperature and morphology of a build surface, and the information is used, in combination with control algorithms, to control beam position, beam intensity profile, powder bed temperature, and other parameters in real time. The means for sensing can include infrared cameras. See paragraph 59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an infrared camera in the additive manufacturing apparatus 600 of Negishi to provide real-time control, as taught by Feldmann (see paragraph 59). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). It would have been obvious to one of ordinary skill in the art to have controlled the infrared camera using a processor since Feldmann discloses the use of control algorithms (see paragraph 59) and Negishi discloses the use of a CPU for controlling the additive manufacturing apparatus 600 (see paragraph 77).
With respect to the limitations that the I/R camera is to monitor the temperature of the build material and that the processor is to determine a characteristic for the build 

Regarding claim 24, neither claim 4 nor claim 24 recites that the illumination source is part of the material development tool. Accordingly, the positioning of the illumination source does not limit the structure of the claimed material development tool.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0200800 (“Hart”).
Regarding claim 6, Negishi discloses a base having an opening (the shaping table 601 and its opening; see Figure 6 and paragraph 75). However, Negishi does not disclose a heater mounted inside the opening of the base and under the first plate.
Hart discloses that heaters 176, 178, and 180 can be incorporated into a build stage 156 to heat and maintain a powder bed 164, build chamber 124, and build plate 120 at a desired pre-fusing temperature. See Figure 1 and paragraph 24. The heaters 178 and 180 are mounted inside an opening of a base and under the build plate 120. See Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated one or more heaters into the additive manufacturing apparatus 600 of Negishi, between the plate 203 and the shaping table 601, to help heat the plate 203 and build material to a pre-fusing temperature, as taught by Hart (see Figure 1 and paragraph 24). Further, this would 
With respect to the limitation that the indentation and the build material are to be brought to a temperature below a melt temperature of the build material before the recoater is moved to spread the build material in the indentation, see MPEP 2114(II) and 2115.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi, as applied to claim 1 above, and further in view of Feldmann and Hart.
Regarding claim 11, please see the rejections of claims 3, 6, and 8. With respect to the limitation of a processor coupled to certain structure, the controller 611 of Negishi includes a CPU and is connected to the powder deposition device 606 (i.e., the recoater) and the laser light source 608 (i.e., the light source). See Figure 6 and paragraph 77. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the controller 611 of Negishi to the heater added from Hart and the infrared camera added from Feldmann since such structure is commonly controlled using a processor. Note the heating control system 162 in Hart, which can be controlled by a computing system 150. See Figure 1 and paragraph 23. Also note that the control algorithms discussed in paragraph 59 of Feldmann. For the remaining limitations, see MPEP 2114(II) and 2115.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 recites that the indentation has a first length and a first width, with the material development tool further including a third plate mountable on the first plate, the third plate having an opening having a second length and a second width, the second length the same as the first length and the second width the same as the first width.
Negishi 
Claim 27 recites that the first surface of the first plate is unbroken between the second indentation edge and the second edge of the first plate. As can be seen from the annotated version of Figure 2 of Negishi provided above, the plate 203 of Negishi does not meet this limitation. In addition, it would not have been obvious to one of ordinary skill in the art to have omitted the recess portions 204, 205 or the rightmost screw hole 207, at least note in such a way as to leave an unbroken surface extending rightward from the rightmost edge of the leftmost screw hole 207.

Response to Arguments
The Applicant’s arguments filed 16 December 2021 with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive in view of the amendments to claim 1. Specifically, the Examiner agrees that, when a recess portion 204, 205 of Negishi is used as the claimed indentation, Negishi does not meet the limitations of: 1) a first plate including an indentation defined in a first portion of a first surface of the first plate; 2) a second plate, a second surface of the second plate to rest on a second portion of the first surface of the first plate; and 3) the second portion of the first surface of the first plate being spaced apart from the indentation, as recited in claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Negishi using a screw hole 207 as the claimed indentation. See above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726